(Slip Opinion)            Cite as: 596 U. S. ____ (2022)                                 1

                                      Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash-
       ington, D. C. 20543, of any typographical or other formal errors, in order that
       corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                      _________________

                                       No. 20–807
                                      _________________


 BRADLEY LEDURE, PETITIONER v. UNION PACIFIC
            RAILROAD COMPANY
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SEVENTH CIRCUIT
                                    [April 28, 2022]

   PER CURIAM.
   The judgment is affirmed by an equally divided Court.

   JUSTICE BARRETT took no part in the consideration or de-
cision of this case.